DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 2-8 are objected to because “The keycap” on line 1 of claims 2-8 should be changed to “The dampened keycap”.  
Claim 2 is objected to because “extends for” on line 3 is unclear.  For the purposes of examination, “extends for” is interpreted as “extends from”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 9, it is unclear which mounting point is referred to in lines 3 and 13.  For the purposes of examination, “the mounting point” is interpreted as “the first mounting point and the second mounting point.”
In regard to claim 10, it is unclear which mounting point is referred to in line 2.  For the purposes of examination, “the mounting point” is interpreted as “the first mounting point and the second mounting point.”
In regard to claim 11, “the mount” lacks antecedent basis.  For the purposes of examination, “the mount” is interpreted as “the first mounting point and the second mounting point.”
In regard to claim 12, “the keycap” lacks antecedent basis.  For the purposes of examination, “the keycap” is interpreted as “a keycap.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan et al. [Pan hereinafter, US 10,020,138].
In regard to claim 1, Pan discloses [in Figs. 7, 8 and 10] a dampened keycap [20’], comprising: a keycap [201]; a link bar [204] to contact the keycap [201], wherein the link bar [204] includes a main body [2041] and an arm [arm between 2041 and 2042] having a hooked portion [2042] forming a distal end of the link bar [204]; and a dampening material [23] disposed on a distal end of the link bar [204].  
In regard to claim 2, Pan discloses [in Figs. 7, 8 and 10] the dampened keycap [20’] of claim 1, wherein the link bar [204] further comprises: a first arm [arm between 2041 and 2042] extending from the main body [2041]; and a second arm [arm between 2041 and 2042] extending from the main body [2041], wherein the second arm extends from an opposite end of the main body [2041].  
In regard to claim 3, Pan discloses [in Figs. 7, 8 and 10] the dampened keycap [20’] of claim 2, wherein the dampening material [23] is disposed on: a first distal end of the first arm [between 2041 and 2042]; and a second distal end of the second arm [arm between 2041 and 2042].  
In regard to claim 4, Pan discloses [in Figs. 7, 8 and 10] the dampened keycap [20’] of claim 2, wherein the main body [2041], the first arm [between 2041 and 2042], and the second arm [between 2041 and 2042] are coplanar.  
In regard to claim 5, Pan discloses [in Figs. 7, 8 and 10] the dampened keycap [20’] of claim 3, wherein the main body [2041], the first arm [between 2041 and 2042], and the second arm [between 2041 and 2042] are continuous.  

In regard to claim 7, Pan discloses [in Figs. 7, 8 and 10] the dampened keycap [20’] of claim 1, wherein the dampening material [23] extends continuously from the distal end of the link bar [204] over a portion of an exterior surface of the arm [between 2041 and 2042].  
In regard to claim 8, Pan discloses [in Figs. 7, 8 and 10] the dampened keycap [20’] of claim 1, wherein the link bar [204] further comprises a metal [col. 8, lines 42-43], and wherein the dampening material further comprises silicone rubber [col. 6, lines 44-45].
In regard to claim 9, Pan discloses [in Figs. 7, 8 and 10] a keyboard base plate, comprising: a base layer [21] including a first mounting point [212] and a second mounting point [212]; a dampened keycap comprising a link bar [204] to couple to the first mounting point [212] and the second mounting point [212] of the base layer [21], the link bar [204] further comprising: a main body [2041]; a first arm [arm between 2041 and 2042] extending from the main body [2041], wherein the first arm [arm between 2041 and 2042] includes a hooked portion [2042]; a second arm [arm between 2041 and 2042] extending form the main body [2041], wherein the second arm [arm between 2041 and 2042] includes a hooked portion [2042], and wherein the first arm [arm between 2041 and 2042] and the second arm [arm between 2041 and 2042]  respectively form a first distal end and a second distal end of the link bar [2041]; and a dampening material [23] disposed on the first distal end and the second distal end of the 
In regard to claim 10, Pan discloses [in Figs. 7, 8 and 10] the keyboard base plate of claim 9, wherein the dampening material [23] is directly coupled to the first mounting point [212] and the second mounting point [212].
In regard to claim 11, Pan discloses [in Figs. 7, 8 and 10] the keyboard base plate of claim 9, wherein the first mounting point [212] and the second mounting point [212] further comprises a protrusion extending from the base layer and defining an opening [2121] to receive the first distal end or the second distal end of link bar [204].  
In regard to claim 12, Pan discloses [in Figs. 7, 8 and 10] the keyboard base plate of claim 9, wherein the link bar [204] further comprises a balance bar to contact a keycap [201] at a plurality of locations.  
In regard to claim 13, Pan discloses [in Figs. 7, 8 and 10] the keyboard base plate of claim 9, wherein the first mounting point [212] and the second mounting point [212] each comprise a mounting point including an opening [2121] to receive the link bar [204], and wherein the first mounting point [212] and the second mounting point [212] each further comprise a metal mounting point [abstract].  
In regard to claims 14 and 15, Pan discloses [in Figs. 7, 8 and 10] a method comprising: providing a link bar [204] including: a main body [2041] a first arm [arm between 2041 and 2042] extending from the main body [2041], wherein the first arm [arm between 2041 and 2042] includes a hooked portion [2042]; and a second arm [arm between 2041 and 2042] extending from the main body [2041], wherein the second arm [arm between 2041 and 2042] includes a hooked portion [2042], and wherein the first .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yen [US 10,153,100] discloses a similar keycap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LHEIREN MAE A CAROC/Examiner, Art Unit 2833